DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/23/2022 have been fully considered but they are not persuasive | moot in view of the new grounds of rejection.
The Applicant asserts on pages 19 of the Response:
The applicant states the abstract, specification, Fig 2A, and claim 6 have been amended and therefore the objection to the abstract, specification, drawings, and claim 6 are now moot.  
In response, the Examiner respectfully asserts that parts of the objections were not addressed therefore objections remain for the matters that have not been addressed.

The Applicant asserts on pages 20-21 of the Response:
Regarding the 112(a) and 112(b) rejections: “As an initial matter, claim 9 now recites that "the at least one first optically- transmissive layer includes a plurality of core sections which are optically separated from one another. Further, claim 10 depends from claim 9, and recites that "one of the core sections is configured to transceive at least one first portion of the particular optical radiation, and another one of the core sections is configured to transceive at least one second portion of the particular optical radiation, and wherein the first and second portions are optically separated from one another." It is absolutely clear, and specifically from the section of the specification pointed to by the Examiner in the Office Action (i.e., para. [00124]) as well as other sections of the specification, that the above recitations of claims 9 and 10 as specifically described and explained in the specification of the present application. 
Further, regarding claim 11, this claim has been amended herein above to recite that the insertion arrangement further comprises "at least one cladding section provided at a distal end of the insertion apparatus", and claim 12 - which depends from claim 11 - recites that "one of the core sections is optically and physically separated from another one of the core sections by the at least one cladding section of the cladding layer." Again, it is abundantly clear, and specifically from the section of the specification pointed to by the Examiner in the Office Action (i.e., para. [00124]) as well as other sections of the specification, that such recitations of the cladding section separating core sections from one another.”
In response, the Examiner respectfully asserts that although Para [00124] discloses sections the sections disclosed are provided on a cladding layer and are not disclosed to have a cladding layer and at least one optically transmissive layer circumferentially surrounding the sections as claimed.  Additionally, the specification refers to Figs. 2C and 2D to show the sections.  These figures show sections along a longitudinal axis and a view showing the layers therefore as recited below the sections can be interpreted as sections along the longitudinal axis or layers.  Therefore, the sections as claimed are not described in the specification and it is unclear if the sections are provided along the longitudinal axis or if the sections are referring to the layers.

Applicant’s arguments with respect the 35 USC § 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
	The replacement sheet for Fig.2A has been accepted by the examiner.


Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because of the following informalities: Through the specification reference numeral 120 has been used for an electrode, the needle, and a coating.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one second optically transmissive layer as recited in claims 6, 7, 8, and 13 must be shown or the features canceled from the claims, the drawings only show a base layer with one optically transmissive layer and one cladding layer.  Additionally, the sections claimed in claims 9-10, and 12-13 must be shown or the features canceled from the claims, as claimed a cladding layer and at least one second optically-transmissive layer would be circumferentially surrounding the sections however the sections of Figs. 2C and 2D appear to be the outermost layer.  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “140” has been used to designate both antenna in Fig. 1A and a lumen/opening in Fig. 2C. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference characters in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 recites “wherein at least one of the core sections is configured to transceive at least one first portion of the particular optical radiation at least one first portion of the particular optical radiation” however “at least one first portion of the particular optical radiation” has been repeated therefore the claim should recite “wherein at least one of the core sections is configured to transceive at least one first portion of the particular optical radiation”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-13 and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 9-13 the claims recite optically-transmissive core sections and cladding sections.  However, the specification recites in Para [00124] “For example, as provided in Figure 2D, cladding coating sections (and thus the cladding 170a), and the core coating sections 121a, 122a (and thus the coating/core 120") can be provided over the cladding 170a. The core coating sections 121a, 122a can be separated from one another by the cladding section 171a, and another cladding section can 172a follow the core coating section 122a.” Because the specification discloses that sections are provided over the cladding the sections can be interpreted as the layers of cladding and optically transmissive layers and they can also be interpreted as sections of provided along the longitudinal axis of the insertion device.  Therefore, the specification does not sufficiently disclose the optically-transmissive core sections and the cladding sections.  Due to this lack of sufficient disclosure, the claims are rendered new matter and one of ordinary skill in the art would not be appraised of the possession of the invention given the specification in the instant application.
Dependent claims deemed rejected due to their dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-13 and 16-17  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9-13, the claims recite optically-transmissive core sections and cladding sections.  However, the specification recites in Para [00124] “For example, as provided in Figure 2D, cladding coating sections (and thus the cladding 170a), and the core coating sections 121a, 122a (and thus the coating/core 120") can be provided over the cladding 170a. The core coating sections 121a, 122a can be separated from one another by the cladding section 171a, and another cladding section can 172a follow the core coating section 122a.” Because the specification discloses that sections are provided over the cladding layer it is unclear if the cladding and optically-transmissive layers being described as the sections or if they are sections that are provided along the longitudinal axis of the insertion device.  For examination purposes the sections will be interpreted as sections provided along the longitudinal axis.
Dependent claims deemed rejected due to their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Vayser (US 20140088371 A1), and further in view of Van Der Zaag (US 20210270705 A1) and Shelley (US 20090088711 A1).
Regarding Claim 6, Vayser discloses the insertion apparatus (Para [0142] – “the handle may fit comfortably in the operator's hand while allowing the tip to be easily inserted into the surgical field”), comprising: 
at least one first optically-transmissive layer (a) circumferentially surrounding a lumen extending along a length of the insertion apparatus, and (b) provided at least at a distal end of the insertion apparatus (Figs. 1 and 1A – waveguide 14, 14F which is circumferentially surrounding the lumen 12L, 14F is a distal face) […]; 
a cladding layer circumferentially surrounding the at least one first optically-transmissive layer (Fig. 1A – exterior cladding layer 15X is circumferentially surrounding the at least one optically transmissive layer 14, 14F); 
wherein, in operation, the at least one first optically-transmissive layer is configured to transmit a particular optical radiation at the distal end thereof toward a target tissue(Para [0008] – “Furthermore, the illumination waveguide can be engineered to efficiently transmit light from its distal output by sheathing”) […].
As cited above Vayser discloses the base structure, the first cladding layer, the first optically transmissive layer, and the further cladding layer conversely Vayser does not teach the insertion apparatus which is configured to penetrate an outer tissue of an anatomical structure;
at least one second optically-transmissive layer circumferentially surrounding the cladding layer,
transmit a particular optical radiation at the distal end thereof toward a target tissue after the outer tissue is penetrated. 
However, Van Der Zaag discloses the insertion apparatus which is configured to penetrate an outer tissue of an anatomical structure (Para [0003] – “For positioning the biopsy device (usually a needle with a shaft 100 having a lateral recess 200, and an outer tubular member 500) accurately in the suspicious tissue”, the needle is used for biopsy therefore it is interpreted it penetrates an outer tissue of an anatomical structure);
transmit a particular optical radiation at the distal end thereof toward a target tissue after the outer tissue is penetrated (Para [0041]-[0042] – “Using a biopsy device with optical fibers, for biopsy taking, may have the following advantages: By measuring the optical spectrum of the surrounding tissue, one may determine whether the tumour/lesion has been reached”).
The disclosure of Van Der Zaag is an analogous art considering it is in the field of an optical biopsy device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vayser to incorporate the biopsy tube of Van Der Zaag to achieve the same results. One would have motivation to combine because “using a biopsy device with optical fibers, for biopsy taking, may have the following advantages:  By measuring the optical spectrum of the surrounding tissue, one may determine whether the tumour/lesion has been reached, so that one may have a better chance of successfully taking a biopsy from the tumour.” (Van Der Zaag - Para [0041] – [0042]).
As cited above Vayser discloses the base structure, the first cladding layer, the first optically transmissive layer, and the further cladding layer conversely Vayser and Van Der Zaag do not teach at least one second optically-transmissive layer circumferentially surrounding the cladding layer,
However Shelley discloses at least one second optically-transmissive layer circumferentially surrounding the cladding layer (Para [0030] – “The first, second and third layers 12, 16, 18 of the catheter tube 10 are preferably clear or translucent”, As shown in Fig. 3 reproduced below 18 can be interpreted as a based structure, the clear translucent layers can be interpreted as being optically transmissive, and the layers in between (22) can be interpreted as cladding as they have been employed to provide adhesion between adjacent layers Para [0027], therefore as 22 is interpreted as a cladding and layer 12 is translucent layer 12 is interpreted as the further optically transmissive layer),

    PNG
    media_image1.png
    236
    213
    media_image1.png
    Greyscale

	Shelley is an analogous art considering it is in the field of navigation of insertion devices.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vayser to incorporate the optically transmissive layer of Shelley to achieve the same results. One would have motivation to combine because “the external surface has a low coefficient of friction, as does the internal surface.” (Shelley - Abstract).
Regarding Claim 57, Vayser, Van Der Zaag and Shelley disclose all the elements of the claimed invention as cited in claim 6.
Conversely Vayser does not teach wherein the insertion apparatus is a needle configured to penetrate the outer tissue of the anatomical structure.
However, Van Der Zaag discloses wherein the insertion apparatus is a needle configured to penetrate the outer tissue of the anatomical structure (Para [0003] – “For positioning the biopsy device (usually a needle with a shaft 100 having a lateral recess 200, and an outer tubular member 500) accurately in the suspicious tissue”, the needle is used for biopsy therefore it is interpreted it penetrates an outer tissue of an anatomical structure).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vayser to incorporate the biopsy tube of Van Der Zaag to achieve the same results. One would have motivation to combine because “using a biopsy device with optical fibers, for biopsy taking, may have the following advantages:  By measuring the optical spectrum of the surrounding tissue, one may determine whether the tumour/lesion has been reached, so that one may have a better chance of successfully taking a biopsy from the tumour.” (Van Der Zaag - Para [0041] – [0042]).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Vayser (US 20140088371 A1), Van Der Zaag (US 20210270705 A1), and Shelley (US 20090088711 A1), as applied to claim 6 above, and further in view of Xu (US8953911B1).
Regarding Claim 7, Vayser, Van Der Zaag and Shelley disclose all the elements of the claimed invention as cited in claim 6.
Vayser further discloses wherein the at least one first optically-transmissive layer […] configured to transmit the particular optical radiation in a first direction (As shown in Fig. 2 the optically transmissive layer (14) transmits optical radiation in a first direction, 14F is a distal end therefore the light is transmitted toward the distal end), and 

    PNG
    media_image2.png
    453
    339
    media_image2.png
    Greyscale

the cladding layer is configured to transmit a further optical radiation (As shown in Fig. 5 the cladding (32) transmits a further light as the cladding has a different index of refraction, it is interpreted that both cladding layers disclosed by Vayser are capable of transmitting light)
Conversely Vayser does not teach the at least one second optically-transmissive layer are configured to transmit the particular optical radiation in a first direction
cladding layer is configured to transmit a further optical radiation in a second direction which is opposite to the first direction.
However Shelley discloses the at least one second optically-transmissive layer are configured to transmit the particular optical radiation in a first direction (As stated above layer 12 is interpreted as the at least one further optically transmissive layer, Para [0030] – “The first, second and third layers 12, 16, 18 of the catheter tube 10 are preferably clear or translucent”, because layer 12 is clear or translucent it would be configured to transmit optical radiation in many directions including the direction disclosed by Vayser.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vayser to incorporate the optically transmissive layer of Shelley to achieve the same results. One would have motivation to combine because “the external surface has a low coefficient of friction, as does the internal surface.” (Shelley - Abstract).
As cited above Vayser discloses cladding configured to transmit optical radiation conversely Vayser and Shelley do not teach cladding layer is configured to transmit a further optical radiation in a second direction which is opposite to the first direction.
However Xu et al. hereinafter Xu discloses cladding layer is configured to transmit a further optical radiation in a second direction which is opposite to the first direction (As shown in Fig. 17A the cladding is configured to receive the optical radiation, Col. 3 lines 37-39 – “directing light from the core to the sample and receiving light from the sample into the first cladding layer”, Col. 4 lines 15-17 – “transmitting scattered optical coherence tomography light from the sample to a first detector”).

    PNG
    media_image3.png
    348
    597
    media_image3.png
    Greyscale

Xu is an analogous art considering it is in the field of an optical insertion device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vayser to incorporate the cladding transmitting in an opposite direction of Xu to achieve the same results. One would have motivation to combine because “one technical difficulty of performing single-fiber imaging is the separation of the excitation light and the collection light.” (Xu – Col. 1 lines 35-37) and as shown above Fig.17A transmits light from the core 20 and receives light in the cladding 24 therefore the invention of Xu solves this technical difficulty.
Regarding Claim 8, Vayser, Van Der Zaag and Shelley disclose all the elements of the claimed invention as cited in claim 6.
As cited above Vayser discloses cladding configured to transmit optical radiation and a further cladding layer conversely Vayser does not teach wherein the cladding layer is configured to transmit a further optical radiation from the tissue, and wherein the further optical radiation is based on the particular optical radiation.
However, Xu discloses wherein the cladding layer is configured to transmit a further optical radiation from the tissue, and wherein the further optical radiation is based on the particular optical radiation (As shown in Fig. 17A the cladding is configured to receive the optical radiation, Col. 3 lines 37-39 – “directing light from the core to the sample and receiving light from the sample into the first cladding layer”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vayser to incorporate the cladding transmitting in an opposite direction of Xu to achieve the same results. One would have motivation to combine because “one technical difficulty of performing single-fiber imaging is the separation of the excitation light and the collection light.” (Xu – Col. 1 lines 35-37) and as shown above Fig.17A transmits light from the core 20 and receives light in the cladding 24 therefore the invention of Xu solves this technical difficulty.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vayser (US 20140088371 A1), Van Der Zaag (US 20210270705 A1), and Shelley (US 20090088711 A1), as applied to claim 6 above, and further in view of Wang (US 20060285350 A1).
Regarding Claim 9, Vayser, Van Der Zaag and Shelley disclose all the elements of the claimed invention as cited in claim 6.
As cited above Vayser teaches the optically transmissive layer, conversely Vayser does not teach wherein the at least one first optically-transmissive […] includes a plurality of core sections which are optically separated from one another.
However, Wang discloses wherein the at least one first optically-transmissive […] includes a plurality of core sections which are optically separated from one another (Fig. 5 shows a fiber with portions that are side emitting that are separated from one another).

    PNG
    media_image4.png
    308
    437
    media_image4.png
    Greyscale

The disclosure of Wang is an analogous art considering it is in the field of a lighting system for tracing a location/position.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vayser to incorporate the emitting portion of Wang to achieve the same results. One would have motivation to combine because it provides “a lighting and demarcation system that is robust and relatively insensitive to surface conditions” (Wang - Para [0005]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Vayser (US 20140088371 A1), Van Der Zaag (US 20210270705 A1), Shelley (US 20090088711 A1), and Wang (US 20060285350A1), as applied to claim 9 above and further in view of Balbas (US 20150209105A1).
Regarding Claim 10, Vayser, Van Der Zaag, Shelley and Wang disclose all the elements of the claimed invention as cited in claims 6 and 9.
As cited above Wang discloses core sections conversely Vayser, Shelley, and Wang do not teach wherein one of the core sections is configured to transceive at least one first portion of the particular optical radiation, and another one of the core sections is configured to transceive at least one second portion of the particular optical radiation, and wherein the first and second portions are optically separated from one another.
However Balbas discloses wherein one of the core sections is configured to transceive at least one first portion of the particular optical radiation, and another one of the core sections is configured to transceive at least one second portion of the particular optical radiation, and wherein the first and second portions are optically separated from one another (Figs. 3A, 3B, and 4 show a distal part of an insertion device with viewports [core sections] each having their own optical fiber, Para [0046] – “Optical fibers 304 are used at each of plurality of view ports 302 to both transmit and receive light through each of plurality of view ports 302”, because the viewports are physically separated each would be configured to transceiver different portions of the optical radiation).
The disclosure of Balbas is an analogous art considering it is in the field of an optical insertion device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vayser to incorporate the core sections of Balbas to achieve the same results. One would have motivation to combine because it provides “depth-resolved optical data of the sample is generated based on the received one or more scattered or reflected beams of radiation” (Balbas - Para [0011]), therefore the depth/location of the sample/tissue can be determined.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Vayser (US 20140088371 A1), Van Der Zaag (US 20210270705 A1), Shelley (US 20090088711 A1), and Wang (US 20060285350A1) as applied to claim 9 above, and further in view of Sinofsky (US 20110212411 A1).
Regarding Claim 11, Vayser, Van Der Zaag, Shelley, and Wang disclose all the elements of the claimed invention as cited in claims 6 and 9.
Conversely Vayser does not teach further comprising at least one cladding section provided at a distal-end-of-the insertion apparatus.
However, Sinofsky discloses further comprising at least one cladding section provided at a distal-end-of-the insertion apparatus (Para [0056] – “As will be described further below, the optical fiber 30, having a core 32 and cladding 34, is transformed into a series of sub-regions 42 having a distorted scattering architecture which permits the emission of a precise amount of light at each sub-region 42”, The structure of Fig. 2 and Fig. 3B appear to be very similar therefore it is interpreted the cladding 34 of Fig. 2 is also present in Fig. 3B where there is a portion of the cladding at the distal end 44, Para [0024] discloses the object can be used with a catheter therefore it is interpreted as an insertion device).
The disclosure of Sinofsky is an analogous art considering it is in the field of a lighting system for use in the body.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vayser to incorporate the cladding portion of Sinofsky to achieve the same results. One would have motivation to combine because the invention “achieves substantially improved levels of uniformity, flexibility and durability, while remaining within the dimensional envelope of the original optical fiber” (Sinofsky - Para [0021]).
Regarding Claim 12, Vayser, Van Der Zaag, Shelley, Wang, and Sinofsky disclose all the elements of the claimed invention as cited in claims 6, 9, and 11.
As cited above Vayser discloses cladding conversely Vayser does not teach wherein one of the core sections is optically and physically separated from another one of the core sections by the at least one cladding section.
However, Wang discloses wherein one of the core sections is optically and physically separated from another one of the core sections by the at least one cladding section (Fig. 5 reproduced below shows side emitting portions [core sections] optically and physically separated from one another by regular fiber sections, Para [0020] – “The side emitting fiber comprises a core region and a cladding region”, therefore it is interpreted the regular fiber sections are cladding layer sections).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vayser to incorporate the emitting portion of Wang to achieve the same results. One would have motivation to combine because it provides “a lighting and demarcation system that is robust and relatively insensitive to surface conditions” (Wang - Para [0005]).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vayser (US 20140088371 A1), Van Der Zaag (US 20210270705 A1), Shelley (US 20090088711 A1), Wang (US 20060285350A1), and Balbas (US 20150209105A1) as applied to claim 10 above and further in view of Schipper (US 20170049378A1).
Regarding Claim 16, Vayser, Van Der Zaag, Shelley, Wang, and Balbas disclose all the elements of the claimed invention as cited in claims 6, 9, and 10.
Conversely Vayser does not teach further comprising at least one device configured to cause a sound to be produced.
However, Schipper discloses further comprising at least one device configured to cause a sound to be produced (Para [0017] – “The processing receiver /data recorder can also include a visual or auditory alarming means that is generated upon when predetermined pH and/or pepsin values are detected”).
The disclosure of Schipper is an analogous art considering it is in the field of an optical insertion device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vayser to incorporate the audible arrangement of Schipper to achieve the same results. One would have motivation to combine because it provides an “alarming means” (Schipper - Para [0017]).
Regarding Claim 17, Vayser, Van Der Zaag, Shelley, Wang, Balbas, and Schipper disclose all the elements of the claimed invention as cited in claims 6, 9, 10, and 16.
Vayser further discloses the lumen extending (Fig. 1A shows suction tube 12 with a suction lumen 12L)
Conversely Vayser does not teach wherein the lumen configured to at least one of (i) have a pharmacological agent injected there through, or (ii) have a biopsy sample obtained there through.
However, Van Der Zaag discloses wherein the lumen (As shown in Fig. 6 the outer sleeve 50 and the tube both have lumens) is configured to at least one of (i) have a pharmacological agent injected there through, or (ii) have a biopsy sample obtained there through. (Para [0065] – “FIG. 6 shows a sequence of steps of taking a biopsy by means of a biopsy device including, inter alia, a biopsy tube 20 for receiving tissue”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vayser to incorporate the biopsy tube of Van Der Zaag to achieve the same results. One would have motivation to combine because “using a biopsy device with optical fibers, for biopsy taking, may have the following advantages:  By measuring the optical spectrum of the surrounding tissue, one may determine whether the tumour/lesion has been reached, so that one may have a better chance of successfully taking a biopsy from the tumour.” (Van Der Zaag - Para [0041] – [0042]).

Conclusion
Regarding Claim 13 is free of prior art as the claims regarding the sections are unclear however claim 13 remains rejected under 35 USC § 112(a) and 35 USC § 112(b).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258. The examiner can normally be reached Mon.-Thurs. alternate Fridays 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.C.L./               Examiner, Art Unit 3793                                                                                                                                                                                         
/JASON M IP/               Primary Examiner, Art Unit 3793